     Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 1 of 9 Page ID #:1
                                                                                                             -
                                              ~E~ U:S,DISTRICTS —                                  ~~
                                             :;                 ,,

                                                    DEC ~ 0 2019
     NANCY ORANTES
 i   406 S. RAMPART BLVD.,#22              rFnr.„         _
     LOS ANGELES,CA 90057                                     ~" "~~~ .~f,R~A~q
 2

 3
     PH:213-822-9137
     NO FAX                                         C~J
     NO EMAII,
 4

 5                                UNTIED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 6

 7

 8
     406-412 RAMPART REI,LLC                        ~~         ~~~                                                      ~~
 9                                                    NOTI E OF REMOVAL
     Plaintiff,                                     ) UNDER 28 U.S.C.§ 1331 and 1441
10
             vs.                                      ~
ii                                        SUPERIOR COURT OF CALIFORNIA
     NANCY ORANTES DOES 1 TO 10 INCLUSIVE CASE# 19ST[JD11321
12
     Defendant                                        ~
13

14

15

16

17   TO: TIC HONORABLE NDGES OF TI-~ iJNITED STATES DISTRICT COURT FOR '
is   NORTHERN DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND ITS ATTORNEYS
19
     ~CO~.
20

21

22
           Pursuant to 28 U.S.C. § 1331 and 1441, the Defendant(s), NANCY ORANTES,Pro Se, files this
23

24
     notice ofRemoval ofthis case from The Superior Court ofCalifornia,County ofLos Angeles to The United

25   States Central District Court for the District of California. In support of this Notice of Removal,

26   Defendants)states as follows:

27

28

                                r


                           RS~OVAL TO FEDERAL OO~RT               SLTP$RIOR COnAT- 1    ~ ~~                 R .
                                                                                                  r.    {
                                                                                                        `v
                                                                                                                   ..
                                                                                       ...   m   ~:'~   W 1~ V W
     Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 2 of 9 Page ID #:2




 1    I•   THE PROCEDURE REQUIREMENTS FOR REMOVAL ARE SATISFIED
 2

 3     On or about NOVEMBER 19TH. 2019,406-412 RAMPART REI,LLC,("Plaintiff')filed an U

 4     Detainer acrion in Superior Court of California, County ofLos Angeles, entitled, 406-412 RAMPAF

 5     REI, LLC,(PLAINTIFF) v. NANCY ORANTES DOES 1 TO 10,INCLUSIVE,(DEFENDANT.

 6         1. This removal is therefore timely because it is not barred by the provisions of 28 U.S.
               1446(b).d

 e         2. No Previous request has been made for the reliefrequested.

 9         3. THe Superior Court of California for the County ofLos Angeles is located with this District

io             California. SEE 28 U.S.C. 84(c)(1). Thus, venues is proper in this court because it is

ii            "District and Division embracing the place where such action is pending." 28 U.S.C. 1441

iz         4. This action is removable to the instant Court because it originally could have been filed in

13             court pursuant to 28 U.S.C. 1441(a) and / or (b). The complaint presents federal quest

14             Supplemental Jurisdiction exists with the respect to any remaining claims pursuant to 28 U

15             1367.

16   II.   FEDERAL QUESTION: REMOVAL LS PROPER BECAUSE TffiS COURT

i~         SUBJECT MATTER JURISDICTION PURSUANT TO 28 U.S.C. 1331 AND 14411

18         5. The complaint for the Unlawful Detainer was filed by The Plaintiff for Non-Payme

19             However, Defendants) withheld rend due to PlaintiffDiscriminating against Defendant by

20             Violating FAIIt HOUSING ACT and 42 U.S.C. 3604(~(3xA) by refusing to perm

21             reasonable modification ofthe premises necessary to afford full enjoyment ofthe premises

22            Defendant roommates)and co-tenants) who is physically handicapped.

23         6. The Defendants) and CaTenant(s) has also been discriminated against due to the buildi

24            NOT being up to code by violating

2s                 A. 42 U.S.C.3604 (fl(3)(C)(ii)-stating all doors... within such dwelling are

26                     wide to allow passage by handicapped persons in wheelchairs;

27

26




                           RP~60VAL TO L'~D$R7\I. COBRT ~R~I SLJP~RIOA CODRT- 2
        Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 3 of 9 Page ID #:3




 i                   B. 42 U.S.C.3604(~(3)(C)(II)-stating light switches, electrical outlets, thermostats,
 2                       other environmental controls in be accessible locations;
 3

 4                   C. 42 U.S.C.(~(3xC)(III)-stating reinforcements in the bathrooms walls to allow
 5                       installation of grab bars;
 6

 7 ~                 D. 42 U.S.C. (fl(3)(G7(IV)-stating that usable kitchens and bathrooms such that
 8 ',                    individual in a wheelchair can maneuver about the space.
 9 1

io           7. Federal question jurisdiction exists because Defendants pleadimg depend on the determination

ii               of Defendant's Rights and Plaintiffs duties under Federal Law. Wherefore, NANCY

12               ORANTES, respectfully removes this action from The California Superior Court for The

13               County ofLos Angeles to this Court pursuant to 28 United States code Sections 1331 and 1441,

14

15

16
        DATED:       12/20/2019               By:
i~                                                    NANCY ORAN         S,IN PRO S
18

19

20

21

22

23

24

25

26

27

as


                            R~!lDVAL TO F~D~R71I. COIIRT FAOIS SIIP~RIOR COLTAT- 3
         Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 4 of 9 Page ID #:4




 1

 2
                                   CERTIFICATE OF SERVICE BY MAIL
 3

 4
                     The undersigned hereby certifies that on 12/27/2019, he served a copy of
 5

 6
                                           NOTICE OF REMOVAL

 8
                By placing said copy in an envelope addressed to the persons) hereinafter named, at
 9
         places and address shown below, which aze the last laiown addresses, and mailing said envel
10
         and contents in the U.S. Mail in Long.Beach, California
ii
za
                                     Law 01~ices ofBENJAMIN TAYLOR
13
                                   1880 CENTURY PARK EAST,SUITE 714
14
                                          LOS ANGELES,CA 90067
15

16       ~~

17            /
              .             ,~
18
         Tony Sosa
19

20

21

22

23

24

25

26

27

28




     `                     PROOF OF SERVICE VIA MAIL TO PLAINTIFF'S ATTORL3EY-~_

     I
Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 5 of 9 Page ID #:5




                                                    ~~




                                v
     Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 6 of 9 Page ID #:6




 1

 2
                              CERTIFICATE OF SERVICE BY MAIL
 3

 4
                 The undersigned hereby certifies that on 12/27/2019, he served a copy of
 s
 6
                                       NOTICE OF REMOVAL

 8
            By placing said copy in an envelope addressed to the persons) hereinafter named, at
 9
     places and address shown below, which aze the last known addresses, and mailing said envel
io
     and contents in the U.S. Mail in Long Beach, California
ii
is
                                 Law Offices ofBENJAMIN TAYLOR
13
                               1880 CENT'LTRY PARK EAST,SUITE 714
14
                                      LOS ANGELES,CA 90067
15

16
       ~~
17          ~          C
18
     Tony Sosa
19

20

21

22

23

24

25

26

27

28




                       PROOF OF SERVICE VIA MAIL TO PLAINTIFFS ATTORNEY- 1
        Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 7 of 9 Page ID #:7
EbdronicaNy FILED by Superior Court of CaHlomia, County of Loa Anpelss on 11H9I201908:28 AM Sherri R. Carter,
                                                                                                              ~ea,ure o ~c~ a cw,~,~y c.vwe~.oep,iy c~er~
                                                                             19STUD11321
                                 Assigned for all purposes to: Stanley Mo~kk Courthouse. Judicial Officer: Thomas Long

                                                                                                                                            11~.~IlA
                                         24U63~e.►
                                               .u.e...~s+a~...r
         ~~     amen
                 ~P~aylor (S13N
          L.tw Offices of Ben'asnin Taylor, a Professional Corporation
                                                                                                                        ~e~ouRruao~v

          1880 Century Park          Suite 714
          Los Angles, CA 9006
                         ►a.: (310 201-7600 Fix No.
        r~n~oor~ss,o~~.o: btay o       ylorla~rmpc.com
           ~rrcnr~,r Fae      406-41 Ram       REI, LLC
        suveaoR             F ~►~~~ca~nr of Los Angeles
               w~eci~oo~ss: same
              c~vuoaPcoo~: Los Angeles CA 90012
                 ewwc►r wwe: Stanley Mos~C Courthouse
          ~na~r~F: 406-412 Rampart REI, LLC
        oe~enHr: Nancy Ocantes
        Q DOES 1 TO lO                  ~~ US A ✓2—
                                  CO~IPLAINT — UNLAYIfFUL DETAINER'                                           ~""~
            m coM~.aNr O ~~cowPuiHr ~a+ne~nn~N~mr,.~:                                                         1 9ST UC]1 1 3 1
        Ju~isdlctton (clie~llr aN tlwt
        Q ACTION IS A LJMITED CIVN.CASE
                        c aeAa~naed Q7 ao..~a.xce.d a,0000
                                    D exc«a~ s+0000~ca~ ~awoa.a s~.000
        O ACTION ~ AN tiNLMNITED CIV~ CA8E(amount demanded ucaads X26„000)
                                                                                                                                                  .
       0 ACT10N IB RECLASSIFfED by tMs anw~Nd complaintor ce~oss-compWnt(aMdr antthat
             Q Iran uMawfW d~wr to oaneral unWallod dvN(possealon not In Iesus) (~ irom Rmibd to wdMMMd
             Q from uN~wIW dMain~to ~am~al UmIMd clvY(poaepion net Mf~          [~ ie~aa ~a~d b 14ndrd
      1. PLNNTIFF(Hams each):
           406-412 Rampart REi,LLC
          alapas cages of actlon a          DEFENDANT(name ead►):
          Nancy Orantes and All Unnamed Occupants                                                   .
      2. a. PIaiMHf is (1) Q an Indtviduel over fhe ~e of 18 Y~~ ~4I D a Pa~~~P•
                       (2) 0 a P~~iC ~penCy                      (~ D a oorporatlon.
                          (3) D otl~er (specify): LLC
          b. Q Plaintlif has oompiied wfTh the fk~ious bum name laws and is long business under the fi~dous name of (ap~lly):

      3. Defendant Harried abo~re is in posee~ton of the pr~nises locobed et (sb+aet eddr~ss, apt no. cdj; z~ code. ~►d eo+~Y).
           406 S. Rampart Bivd., #22, Los Angeles, CA 90057, County of Los Angeles

      4. PlaMtlfis merest in the gemises is Q as awns ~ ott er lspec~Y1-
      5. The true names and capacitles of defendants sued as Does are unknown b plaintiff.
      s. a. on or about (die): November 1, 2014           defendant (name eadi):
            Nancy Orentes

             (1) apr+eed to rent the pr~nises as a ~ mom-month tenancy Q Sher tenancy (sPe~h~I~
             (2) a9re~d to pay rent of S unknown     Payable [yam monthly C] other (~peclfY   YJ:
            (s) a~rsed co pay rent on the (T] ~t of the mores p omen day (seedy).
         b. This ~ wrigen Q orel                 agreement was made with
            (1) 0 P~eintHf.                                   ~3) C~ P~~Rs predecessor M irnerest
            (2) 0 P~eiMHPs agent.                             (4) ~ other (apealYl~
      ' NOTE: DO not use the fOtitl for evktiOnS viler Fate (Code Civ. ProC.. § 1161a).
                                                                                                                                               ~~~
                                                     COMPLAINT—UNLAWFUL DETAINER                                       coe.daa
                  .ter,.~
    Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 8 of 9 Page ID #:8




          F ~a.1: 406-412 Rampart REI,LLC                                             ~
~a~(~•1~ Nan Orantes
s. a D nee ds~endents na rwnsa ~n roam 6a ane
      (t) O wbter~ar~s.
            (2) D aatpnses.
            (3)~ omar(apocKy): Unknown occupants
    d. m rns,g~eemern was Ir~r c~srped as ioNows(spsa~):
              Monthly rent is currently S 880.74.
   e. Q A copy of Ups win a~►esment. indufinp any addenda or atlachmania tlwt form tl~e belle of tNs complaint, la attadad
        aM lebsled Exhibit 1. (  sd Aarreslden0~alpliope~riy, tmloas l~em 6f is chedcsd. See Code Clv. Proc.. § 116Q)
   ~ ~ !~~e+~P►nPenY1 p► SPY of the writEen apre~ent is not afmd~ed bec~uee (s~vec~y reason):
        (1) ~ tha w~it6sn agreement is not in the po~easbn of the landlord or the landlord's empbyees or ageM~.
        (2) ~ thta action le sdely br rwnpayn~t o(rent (Code Civ. Proc.~ § 1181(2))•
7. m a. Defendant (name ~arh):
             Nancy Orantes and All Unnamed Occupants

             was served tl~e topawhg notlae on tl~e same dabs aril in use same nwr~:
             (1) ~ 3~ay notice ~o pay reM or quk           (4) ~ 3-day nolioe b pMorm ooverrents ~gtdt
             (2) 0 30-daY notlae ~ quit                    (5~ 0 3-dey noliCce to quit
             ~a) ~ ao-a.Y r~ouoe m q~c                  c6) ~ on~r (            r-
      b. (1) On (date): November 8, 2019               ~►a Period stabd in the ndioe expired at the end of the day.
         C2) DekndarMs failed to car~ply wNh the requirerr~ts of the notloa by that die.
      a a~ fads armed In the eo8os are true.
      d. 0 The no6lae 6~duded an won ~ ~o~4elWne_
      e. m A copy of the nafos is ad+ached and labeled 6d~ibit 2. (Rbq~wadlior ~aider►~Ialproperty! Sse Code CYv. Proc,
               § 11~)
         0 One or rare ds~snderns wee asrved (1) wiU~ s di(fereM noUos, (2) on a d~rent da0e~ or (3) in a ddtsrent
              manner. as sFaled ~ Ai~rnent 8c. (Check ~n 8c end aUsc+h a sts~er►~Mptuv~ip tNe hlbrma~on roqu~isd
              by~wns 7e-e and 8 for~h defendant)
8. a. m The nofk~e h~ ilem 7a was served on fhe defendant named in iEem 7a as foNows:
         (1) 0 by pe~ona~N hen~g a copy b defendant on (date):
         Cl) m by ba+~irg a Dopy w~h (mm~e a deac~peton): unknown adult
                    a PMson of ale a~ ~d dsaetton, on (deal): November 5, 2019 a~ dsi~ndant's
                   m ~denoe Q business AND mailing a Dopy to deiend~t at de~mCs plans of resida~ae on
                    (de6e~ November 5, 2019           bea~e de0~dar~ c~not be found st dsbn~nYs residence a aloof
                    plans of busfr~ss.
         (3) ~ by po~g a oop~► on ehe premises on (date):                                Q ~wD diving a Dopy m a
                    parser found rsalding at the gemises AND maBing a Dopy to defendant at the premises on
                       !date).
                        (a) ~ became detendanCs resfdenoe and uwel place of busir~ss canraR be              ir~ed OR
                        (b) 0 because no person of suitable ape or dhcretlo~ can be found them.
         (4) ~ (Not br 3~ay nodce: see CnM Code, § 1946 bePov9 usip) by sending a Dopy by oertifred or regiebered
                     mail addressed to defendant on (date):
         (5) ~ (Not Ifor r+~sldenlie/ ~naes; use (:lHl Code. § 1953 before using) in Use manner             in a writMn
                     conwr~er~cial lease belw~een the pares.
   b. Q (Nmne):
        was served on behalf of aU defsndar~ts who signed s joint vNit~en rental sy~eemenL
   c. Q IMortnadon about service of notice on the defendarrts alleged ~ item 7f is s~tad in Attadvnerrt 8c.
   d. ~ Proof of aervioe of tl~e notice in item 7a fa sttad~ed end labeled F~d~bit 3.

UD1001~• w/ ~. Z~                                                                                                      hM= d7
                                         COAAPLAINT-~JNLAWFUL DETAINER
        Case 2:19-cv-10933-JFW-MAA Document 1 Filed 12/30/19 Page 9 of 9 Page ID #:9




 _         ~F lMe►r►~,~: 406-412 Rampart REI, LLC                                                        c~.sE ~eErr
 o~uaar~r(tvamsr Nancy Orantes
9:      O
      Plaintllf ~mands pion from eaa, cletendant Decease of ~ratbn.of a fixed-teen lease.
'~ 0.   ~
      At the time the 3-day node do pey reM yr quit was served, tl~e amount of rent due was S 1,76 I.48
~ 1.    ~
      The fair rental value of Cie pr~nises ~ S 29.35                  per day.
12•     Q
      DetendanCs continued possesskn is m~ic~ous, ark plairriiff ~ en~tled b slatuWry damages under Code of Civil
      Procedure secdan 1174(b). (State specific fads supporttnp a deTm up to 5600 in Attachment 12,)
13. Q A written agreement between the Parties Pry for attomeY fees.
14. Q Defer~deM's tenancyr ~ subject to the local ~errt control or eviction control oMinanoe of (pty or county, title of ordinance,
                  and date ~nessayeT



                 P~tiff has met aN ap~tea~e requirement of the ordinances.
15• ~ Other allepatlons are stated In A             ment 15.
16. P~iMiff accepts the jurisdictional gmit, if any, of the court
17. PLAINTIFF REQUESTS
    a. possession of the premises.                                  f. ~ darr~age9 at the [ate stated in item 11 from
    b. costs incurred In this proceedirxg:                                     (dam): December 1, 2019            for each day that
        c. p past-dt~ rem of a 1,761,48                                  defendants remain in pc~session through entry of j~nent.
        d. Q           reasonable attorney fees.                    g• 0 stehrtoiy d~nages ~ to X600 iur the cwnduct alleged in ibm 12.
        e. Q           Gor6aiture of the ~reemen~                   n. o oa,er rte,:

18. ~ N~anber of pages attached (sQedfy):                   5


                                    UNLAYWFUL DETAINER ASSISTANT (6~. 6 Prot Code, +§§6400-6415)

19. {Complete in eN cases.) An unlawful deta~er            ht ~ did tat 0 ~d for canpensetlon eve advice or aesistar~oe
     wh1, this forn,. (Ifplab,Ml►has ►ecelvsd any Help or advice forpay from aR.rn►~ewl~,r detainer ss t scare:)
        ~. Assiatar~'s nay:                                                                 c. Telephone No.:
        b. Sleet addresa. city, ~ ziP code:                                                 d. County of registration:
                                                                                            e. Registration No.:
                                                                                            f. Expires pn (date):

Date: November 19, 2019

Berlamin Ta .lor SAN 240636
                            R1~PE OR PRINT~                                                                TIHiE           OR A

                                                                     VERIFICATION
                      (Use a different verification► fain if the verilicati~n is by an ett~mey or fvr a c~poration or partnership.)
 am the plaintiff in this proceeding and have read this complaint i declare under penalty of perjurq under the
                                                                                                               laws of the State of
California that the foregoing ~ true and correct.

Date:


SEE ATTACHED VERIFICATION
                            f1YPE OR PWPR NAME)                                         .....y..           (SIGNATtmiE OF PLAINTiF



1A700 ~Ray. Jilt' 7.2005]
                                                                                                                                      Py~ 3 of ~
                                                    COMPLAINT—UN                F L DETAINER
